Name: Commission Regulation (EC) No 657/2006 of 10 April 2006 amending Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the United Kingdom and repealing Council Decision 98/256/EC and Decisions 98/351/EC and 1999/514/EC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  foodstuff;  agricultural activity;  trade policy
 Date Published: nan

 29.4.2006 EN Official Journal of the European Union L 116/9 COMMISSION REGULATION (EC) No 657/2006 of 10 April 2006 amending Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the United Kingdom and repealing Council Decision 98/256/EC and Decisions 98/351/EC and 1999/514/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 23 thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), and in particular Article 9(4) thereof, Having regard to Council Decision 98/256/EC of 16 March 1998 concerning emergency measures to protect against bovine spongiform encephalopathy, amending Decision 94/474/EC and repealing Decision 96/239/EC (4), and in particular Article 6(5) thereof, Whereas: (1) Decision 98/256/EC is preserved as a transitional measure by Annex XI to Regulation (EC) No 999/2001. (2) Decision 98/256/EC prohibits the export from the United Kingdom of live cattle and of products derived from cattle slaughtered in the United Kingdom which are liable to enter the food or feed chain or which are destined for use in cosmetics or medical or pharmaceutical products. Some derogation is provided, notably for the export of beef and beef products under the date-based export scheme (DBES). (3) The two conditions to be met before the possible lifting of the United Kingdom embargo could be envisaged, were an incidence of less than 200 BSE cases per million adult bovine animals and a positive conclusion from the Food and Veterinary Office (FVO) inspection as to the enforcement of BSE controls in the United Kingdom, and its state of preparedness to comply with Community legislation particularly in relation to identification and registration of bovine animals and testing. (4) At its General Session in May 2003, the World Organisation for Animal Health (OIE) altered the criteria defining the limit between moderate risk (category 4) and high risk (category 5) countries. The limit was set at 200 BSE cases per million adult animals in the population, for countries carrying out active surveillance. (5) In June 2003, on the basis that BSE incidence in the United Kingdom was now approaching the figure of 200, and that for this reason it should no longer be considered an OIE high risk country, the United Kingdom asked to be allowed to trade under the same rules as other Member States. In support of this claim, the United Kingdom submitted documentation including estimates of an absolute incidence based on the results of the partial testing regime in force in the United Kingdom. (6) The opinion of the Scientific Panel on biological hazards of the European Food Safety Authority (EFSA) of 21 April 2004 on the scientific justification for proposing amendments to the United Kingdom date-based export scheme (DBES) and to the Over Thirty Months (OTM) rule concludes that cattle born or reared in the United Kingdom before 1 August 1996 should be kept out of the food and feed chains, because of the higher BSE incidence in that group. For cattle born after that date, the opinion concludes that the BSE risk to consumers is in a range comparable with that in other Member States. From 1 August 1996, all mammalian meat and bone meal was banned from feed to all farmed animals in the United Kingdom. (7) On 12 May 2004, the EFSA published its opinion on the moderate risk status. That opinion indicates that the incidence in the United Kingdom should fall below 200 between July and December 2004. At its plenary meeting on 9 and 10 March 2005, the EFSA concluded that the surveillance data from the second half of 2004 confirmed the conclusions of its opinion of May 2004 and that according to the OIE classification the United Kingdom can be considered a country with a moderate risk status in terms of BSE for its whole cattle population. (8) On 19 July 2004, the FVO published the report of a mission to Great Britain and Northern Ireland from 26 April to 7 May 2004 concerning a general review as regards protective measures against BSE. The report concluded that the system in place in Northern Ireland was largely satisfactory but shortcomings were noted in various areas in Great Britain which would require further improvements. (9) On 28 September 2005, the FVO published the report of a mission to Great Britain from 6 to 15 June 2005 concerning protective measures against BSE. The follow-up mission concluded that satisfactory progress was noted in most areas. (10) On 7 November 2005, the United Kingdom replaced the OTM rule by the pre-1996 rule. Bovine animals born before 1 August 1996 will be permanently excluded from the food and feed chain. Since October 2004, the United Kingdom applies the same monitoring programme as the other Member States for the bovine population born after 31 July 1996. The current monitoring programme applicable to the animals under the previous destruction scheme provided for pursuant to Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom (5) should be amended. (11) In view of the moderate risk status of the cattle population and the favourable FVO mission reports, the BSE related restrictions on the trade of bovine animals and their products may be lifted. (12) The conditions for the lifting of the embargo were fully fulfilled on 15 June 2005, the date of the end of the FVO mission to Great Britain. Therefore the effect of this Regulation on meat and other products derived from slaughtered animals should be limited to meat and products derived from animals slaughtered after that date. (13) Decision 98/256/EC should, therefore, be repealed and the rules as laid down in Regulation (EC) No 999/2001 should become fully applicable. (14) Pursuant to Commission Decision 2005/598/EC (6), the United Kingdom is prohibited from placing on the market products derived from bovine animals born or reared within the United Kingdom before 1 August 1996. Similarly, the United Kingdom should ensure that bovine animals born or reared in the United Kingdom before 1 August 1996 are not dispatched from its territory to other Member States or third countries. (15) Under Regulation (EC) No 999/2001, the vertebral column of bovine animals over the age of 24 months is considered as specified risk material. The United Kingdom benefits from a derogation allowing the use of vertebral column derived from bovine animals under the age of 30 months. In addition, that Regulation establishes for the United Kingdom an extended list of specified risk material. (16) Following the lifting of the current restrictions, the age limit for the removal of the vertebral column of bovine animals and the list of specified risk materials applicable in the other Member States should also apply in the United Kingdom. Regulation (EC) No 999/2001 should be amended accordingly. (17) In view of the current difference of the age limit for the removal of vertebral column as specified risk material in the United Kingdom and the other Member States, for control reasons the immediate effects of this Regulation should not apply to vertebral column from bovine animals born or reared in the United Kingdom after 31 July 1996 and slaughtered before the coming into force of this Regulation. Such vertebral column and products derived from such vertebral column should not be dispatched from the United Kingdom to other Member States or third countries. (18) In the interest of clarity and the coherence of Community legislation, Commission Decision 98/351/EC of 29 May 1998 setting the date on which dispatch from Northern Ireland of bovine products under the Export Certified Herds Scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC (7) and Commission Decision 1999/514/EC of 23 July 1999 setting the date on which dispatch from the United Kingdom of bovine products under the date-based export scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC (8) should be repealed. (19) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes III and XI to Regulation (EC) No 999/2001 are amended in accordance with the Annex to this Regulation. Article 2 Decisions 98/256/EC, 98/351/EC and 1999/514/EC are repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 339/2006 (OJ L 55, 25.2.2006, p. 5). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33). (4) OJ L 113, 15.4.1998, p. 32. Decision as last amended by Commission Decision 2002/670/EC (OJ L 228, 24.8.2002, p. 22). (5) OJ L 99, 20.4.1996, p. 14. Regulation as last amended by Regulation (EC) No 2109/2005 (OJ L 337, 22.12.2005, p. 25). (6) OJ L 204, 5.8.2005, p. 22. (7) OJ L 157, 30.5.1998, p. 110. (8) OJ L 195, 28.7.1999, p. 42. ANNEX Annexes III and XI to Regulation (EC) No 999/2001 are amended as follows: 1. in Annex III, Chapter A, Section I, point 4 is replaced by the following: 4. Monitoring in animals purchased for destruction pursuant to Regulation (EC) No 716/96 All animals born between 1 August 1995 and 1 August 1996 killed for destruction pursuant Regulation (EC) No 716/96 shall be tested for BSE.; 2. Annex XI is amended as follows: (a) in Part A, points 1 and 2 are replaced by the following: 1. The following tissues are designated as specified risk material: (i) the skull excluding the mandible and including the brain and eyes, and the spinal cord of bovine animals aged over 12 months, the vertebral column excluding the vertebrae of the tail, the spinous and transverse processes of the cervical, thoracic and lumbar vertebrae and the median sacral crest and wings of the sacrum, but including the dorsal root ganglia of bovine animals aged over 24 months, and the tonsils, the intestines from the duodenum to the rectum and the mesentery of bovine animals of all ages; (ii) the skull including the brain and eyes, the tonsils and the spinal cord of ovine and caprine animals aged over 12 months or which have a permanent incisor erupted through the gum, and the spleen and ileum of ovine and caprine animals of all ages. The age specified in (i) for the removal of the bovine vertebral column may be adjusted by amending this Regulation in the light of the statistical probability of the occurrence of BSE in the relevant age groups of the Community's bovine population, based on the results of BSE monitoring as established by Chapter A.I of Annex III. 2. By way of derogation from point 1 (i), a decision may be taken in accordance with the procedure referred to in Article 24(2) to allow the use of the vertebral column and dorsal root ganglia from bovine animals: (a) born, continuously reared and slaughtered in Member States for which a scientific evaluation established that the occurrence of BSE in native bovine animals is highly unlikely, or unlikely but not excluded; or (b) born after the date of effective enforcement of the prohibition on the feeding of mammalian protein to ruminants in Member States with reported BSE in native animals or for which a scientific evaluation established that the occurrence of BSE in native bovine animals is likely. Sweden may benefit from this derogation on the basis of previously submitted and evaluated evidence. Other Member States may apply for this derogation by submitting conclusive supporting evidence to the Commission regarding point (a) or (b), as appropriate. Member States benefiting from this derogation shall, in addition to the requirements laid down in Annex III, Chapter A, Section I, ensure that one of the approved rapid tests listed in Annex X, Chapter C, point 4, is applied to all bovine animals over 30 months of age which: (i) have died on the farm or in transport, but which have not been slaughtered for human consumption, with the exception of those dead animals in remote areas with a low animal density situated in Member States where the occurrence of BSE is unlikely; (ii) were subject to normal slaughter for human consumption. Experts from the Commission may carry out on-the-spot checks to further verify the submitted evidence in accordance with Article 21.; (b) part D is amended as follows: (i) point 1 is deleted. (ii) the following point 5 is added: 5. (a) Without prejudice to Commission Decision 2005/598/EC the United Kingdom shall ensure that bovine animals born or reared on its territory before 1 August 1996 are not dispatched from its territory to other Member States or third countries. (b) The United Kingdom shall ensure that no meat and products derived from bovine animals born or reared in the United Kingdom after 31 July 1996 and slaughtered before 15 June 2005 are dispatched from its territory to other Member States and third countries. (c) The United Kingdom shall ensure that vertebral column from bovine animals born or reared in the United Kingdom after 31 July 1996 and slaughtered before the coming into force of this Regulation and products derived from such vertebral column shall not be dispatched from its territory to other Member States or third countries.